DETAILED ACTION
This action is in response to the reply received July 1, 2020. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections of claims 1-9, 11-17, and 19-21 under 35 USC § 103. 
Claims 1-9, 11-17, and 19-22 rejected under nonstatutory double patenting.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,524,531 B2 and claims 1-20 of U.S. Patent No. 10,241,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different combinations. The subject matter corresponds as follows:
Present Application
'531 Patent
'657 Patent

1 (e-mail client analogous to electronic communication client; source communication analogous to communication item; automatically inject content into displayed message analogous to adding content within displayed communication item), 13 (selected e-mail message)
1 (source communication analogous to communication item; embedding active content analogous to adding content within displayed communication item) 15 (selected e-mail message; display message with active inline content analogous to displaying communication item)
2
2
2
3
1
1
4
1
4
5
3
5
6
4
6
7
5
7
8
6
8
9
7
9
11
9
11
12
10
12
13
11
13
14
12
14

1, 13
1, 15
16
14
16
17
15
17
19
17
19
20
1, 13
1, 15, 20
21
1
14
22
3
5



Allowable Subject Matter
Claim 1-9, 11-17, and 19-22 allowable over prior art. Reasons for allowance held in abeyance until notice of allowance. Examiner notes claims 1-9, 11-17, and 19-22 are rejected under non-statutory double patenting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 13, 2021